Fourth Court of Appeals
                                San Antonio, Texas
                                      January 14, 2014

                                   No. 04-13-00856-CV

                              IN THE INTEREST OF A.R.,

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-PA-02727
                         Honorable Richard Price, Judge Presiding


                                      ORDER
        The Appellant’s Motion for Extension of time to file Brief is hereby GRANTED. Time
is extended to February 3, 2014.


                                                  ___________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court